Title: To George Washington from Henry Knox, 25 May 1788
From: Knox, Henry
To: Washington, George



New York 25th May 1788.

I have to acknowledge my dear Sir the receipt of your several favors in March and yours of the 28th of april enclosing the application of Major LEnfant.
I intended to have written You from Philadelphia while attending on the Cincinnati but being only three days there, and being much hurried by public business I could not obey my wishes in that respect.
I have this day been putting on board the french packet the eldest son of our highly esteemed friend the late General Greene. He goes to the Marquis de la Fayette in order to receive some years of education in France. It is proposed he should return in about six years. Indeed this will be long enough lest he should receive habits inconsistent with those necessary to be pra[c]ticed in his own country—He is a lively boy and with a good education will probably be An honor to the memory of his father and the pride of his friends.

We have received no explicit information from South Carolina, the convention of which has been in session nearly a fortnight—Nobody doubts that it will be adopted, although it is well ascertained there will be a considerable party against it—Much will depend on Virginia—Her conduct will have a powerful influence on this state and North Carolina.
In this state it appears to be conceded on the part of the federalists that numbers will be against them in the convention, but they hope so many states will previously have adopted the constitution that they shall prevail—It is however doubtful—the party against it in this state are united under the auspices of the Governor and he is supposed to be immoveable—And yet one would think they could not persist in an opposition fraught with the most deadly consequences—The elections will be known in a few days, when a better judgement will be formed than at present.
Colonel Smith has lately arrived from England and informs that Doctor Price and all the friends of liberty in great Britain highly approve the Constitution and ardently wish its adoption—Mr John Adams who probably has arrived in Massachusetts is exceedingly pleased with it, and thinks it the first production ever offered to the human race—It is spoken of by the English Ministers as an admirable form of government and which if adopted will place the American character in a new point of view highly deserving respect.
The turks are oppressed by the plague and what is worse and perhaps more cruel War. If they extricate themselves out of such complicated calamities, it will probably be owing to some work of chance The calculations being greatly against them.
Mrs Knox and her little family are well and unite with me in presenting our respectful compliments to Mrs Washington and I am my dear Sir Your sincere and affectionate humble Servant

H. Knox


If Colo. Humphreys is still with you I will thank you to present my love to him.

